In an action, inter alia, to recover damages for personal injuries, the defendants Laura Seide and Gary Seide appeal from an order of the Supreme Court, Putnam County (O’Rourke, J.), dated July 22, 2009, which denied their motion for leave to renew their motion for summary judgment dismissing the complaint insofar as asserted against them, which had been determined in an order dated January 23, 2007, or, in the alternative, to compel the production of certain documents filed in the divorce proceeding of the defendant Peter Glass.
Ordered that the order dated July 22, 2009, is affirmed, with costs.
The Supreme Court properly denied that branch of the appellants’ motion which was for leave to renew their motion for summary judgment dismissing the complaint insofar as asserted against them, since the new evidence they submitted would not have warranted granting the summary judgment motion (see CPLR 2221 [e]; Khan v Nelson, 68 AD3d 1062 [2009]).
The Supreme Court providently exercised its discretion in denying that branch of the appellants’ motion which was to compel the production of certain documents filed in the divorce proceeding of the defendant Peter Glass, as they failed to demonstrate that access to those documents would result in the discovery of admissible or relevant evidence (see CPLR 3101 [a]; DeStrange v Lind, 277 AD2d 344, 345 [2000]). Skelos, J.P., Balkin, Chambers and Austin, JJ., concur.